Citation Nr: 1740273	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-06 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for idiopathic marked lymphedema of the right leg, foot, and ankle, currently evaluated as 60 percent disabling. 

2.  Entitlement to an increased rating for idiopathic marked lymphedema of the left leg, currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ORDER

A disability rating of 100 percent for the service-connected idiopathic marked lymphedema of the right leg, foot, and ankle from November 10, 2011 is granted, subject to the laws and regulations governing the payment of VA benefits.



FINDING OF FACT

The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's idiopathic marked lymphedema of the right leg, foot, and ankle have more nearly approximated massive board-like edema with constant pain at rest.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 100 percent for idiopathic marked lymphedema of the right leg, foot, and ankle have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.104, DC 7121 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from April 1991 to June 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015. 

In June 2015, the Board remanded this matter for further evidentiary development.

1. Increased Rating

The Veteran seeks an increased rating for his service-connected idiopathic marked lymphedema of the right leg, foot, and ankle.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.   	 § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected idiopathic marked lymphedema of the right leg, foot, and ankle is rated under 38 C.F.R. § 4.104, Diagnostic Code 7121 (2016).  It is currently rated as 60 percent disabling effective November 10, 2011. 

Under Diagnostic Code 7121, a noncompensable rating is warranted for asymptomatic palpable or visible varicose veins.  In pertinent part, a 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration.  The maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.  The Board will review Diagnostic Code 7121 in light of the evidence to determine if a higher rating is warranted for the Veteran's right leg disability.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").

A. Right Leg

The Veteran was afforded a VA examination of his right leg in May 2012.  The VA examiner noted that the Veteran had exacerbations of his lymphedema generally two or three times a year.  There were not any symptoms shown during the Veteran's May 2012 VA examination.

In May 2015, the Veteran underwent a VA examination, which addressed his right lower extremity impairment due to lymphedema, with findings to include 2+ pitting edema at the knees and 3-4+ pitting at the foot and ankles, constant use of a sequential compression device (SCD), and progressive increase in swelling during the day progressively interfering with his ability to move the joints in his lower extremities.  However, as noted by the Board in the June 2015 remand, an opinion was not provided as to whether the Veteran's idiopathic marked lymphedema involving the right leg, foot, and ankle resulted in persistent edema or subcutaneous induration, stasis pigmentation or eczema and persistent ulceration, or massive board-like edema with constant pain at rest.  Such factors needed to be addressed as they are the criteria for a higher rating for the Veteran's service-connected disability.  See 38 C F R § 4 104, Diagnostic Code 7121.  As such, the Veteran was to be afforded a VA examination with respect to the current nature and severity of his service-connected marked lymphedema of the right lower extremity.

Pursuant to the June 2015 Board remand, the Veteran was afforded a VA examination in February 2017.  The Veteran reported swelling that gradually progressed over the years and had been treated with biocompression therapy with moderate relief, which he currently used four times a day for an hour.  He also reported such use on awakening, midday, early evening, and during bedtime.  The Veteran reported wearing Jobst stockings daily for swelling.  He further reported working as a clerk for the City of Montgomery.  He reported that he had to go out in the field somedays.  He related having trouble completing his duties due to leg swelling and that he had trouble getting up in the truck.  He reported that the skin on both of his legs from the knee down cracked and bled easily.  The Veteran described throbbing pain when the lymph node was swollen, which occurred approximately twice a year and required antibiotics.  The Veteran reported sharp pains on touch to the groin area consistently.  He also described constant pain in the right leg, stating that the upper leg felt too tight as if something extra was in it.  From the right knee down, the Veteran stated that it felt like shin splints on the front and back and the pain was constant.  He stated that he wobbled when he walked.  He further complained of both legs feeling "heavy all the time."

When asked if the Veteran's vascular conditions impacted his ability to work, the examiner stated that the Veteran had limited range of motion of the knees, ankles and feet with limited walking/standing.  He was able to perform sedentary duty as long as he was able to use decompression equipment for his legs every four hours.

Overall, the examiner noted that the Veteran had gross chronic/persistent generalized edema of the entire right leg (groin to toes).  His tissues were thin and stretched, there was cracking of the skin just above ankles from stretching with flaking of skin, and there was also hyperpigmented skin of the lower mid-leg associated with lymphedema.  The examiner noted that the edema was so tight (hard) that induration did not happen on examination as may have been expected. There was no ulceration or healed lesions or blisters noted over the legs.  The Veteran's skin was intact upon current examination. 

In a February 2017 VA addendum opinion, the examiner stated that per the medical literature, the lymphedema of the right lower extremity was consistent with persistent edema or subcutaneous induration of underlying tissue when compressed, stasis pigmentation or eczema.  The examiner explained that per the edema with constant pain (aching) at rest, the extremity may feel heavy and tight.  Per the medical literature, the range of motion of the limb may be restricted (affected limb loses some of its mobility).  There may be a tingling sensation in the affected limb, much like pins and needles.  Recurring skin infections (cellulitis may occur which may cause inguinal lymphadenopathy including swelling in the genitals).  Repeated episodes of cellulitis are common in patients with lymphedema.  Cellulitis is a bacterial infection of the dermis - the deep layer of skin - and the subcutaneous tissues (fat and soft tissue layer) under the skin.  The skin may thicken and harden; blisters or wart-like growths may develop on the skin.  The examiner indicated that the Veteran presented with a consistent pattern/history/exam findings for Primary Lymphedema.

On current examination, the examiner found that the Veteran had very limited range of motion of right knee, ankle and foot due to gross generalized edema of the extremity.  He presented with the hyperpigmentation of the skin expected in cases of gross chronic lymphedema.  Tight stretched skin with thinning and dry flaking was also noted on his lower extremities.

The examiner stated that the Veteran's presentation on the physical exam this date was consistent with gross, generalized lymphedema in both lower extremities, right worse than left for which the Veteran submitted photographs of the lower extremities to document the condition.  The examiner further stated that there was no correlation found in the medical literature between hepatomegaly and primary lymphedema.

Based on the evidence of record, the Board finds that the Veteran's symptoms throughout the period on appeal more closely approximate a 100 percent rating for the right lower extremity.  During his February 2017 VA examination, the Veteran reported constant pain in the right leg, stating that the upper leg felt too tight as if something extra was in it.  From the right knee down, the Veteran stated that it felt like shin splints on the front and back and the pain was constant.  Overall, the examiner noted that the Veteran had gross chronic/persistent generalized edema of the entire right leg (groin to toes).  His tissues were thin and stretched, there was cracking of the skin just above ankles from stretching with flaking of skin, and there was also hyperpigmented skin of the lower mid leg associated with lymphedema.  The examiner noted that the edema was so tight (hard) that induration did not happen on examination as may have been expected. 

In a February 2017 VA addendum opinion, the examiner stated that per the medical literature the lymphedema of the right lower extremity was consistent with persistent edema or subcutaneous induration of underlying tissue when compressed, stasis pigmentation or eczema.  The examiner explained that edema with constant pain (aching) at rest, the extremity may feel heavy and tight.  The examiner also found that the Veteran had very limited range of motion of right knee, ankle and foot due to gross generalized edema of the extremity.  The examiner stated that the Veteran's presentation on physical examination was consistent with gross, generalized lymphedema in both lower extremities, right worse than left for which the Veteran submitted photographs of the lower extremities to document the condition.  

The Board notes that the Veteran's symptoms have not been shown to exactly match the criteria of massive board-like edema with constant pain at rest; however, as the Veteran has demonstrated symptoms of constant pain at rest and in addition to the February 2017 VA examiner's description of the objective findings, the Board finds that the Veteran's symptoms and resulting functional impairment more nearly approximates the 100 percent criteria under DC 7121, than the 60 percent criteria.  See 38 C.F.R. §§ 4.7, 4.104, DC 7121.

After careful consideration of all the evidence of record, the Board resolves reasonable doubt in favor of the Veteran.  See 38 C.F.R. § 4.3.  Accordingly, the Board finds that a rating of 100 percent for idiopathic marked lymphedema of the right leg, foot, and ankle is warranted throughout the appeal period.


REMAND

Left Leg

By way of history, a June 2015 Board decision granted entitlement to service connection for idiopathic marked lymphedema of the left leg.  Thereafter, in an August 2015 rating decision, the RO implemented the grant of service connection for idiopathic marked lymphedema of the left leg and assigned a 20 percent rating effective November 10, 2011.  The Veteran expressed disagreement with the rating assigned in June 2016.  The Veteran underwent VA examination in February 2017 pursuant to the June 2015 Board decision, which included remand of the issue of entitlement to an increased rating for idiopathic marked lymphedema of the right leg, foot, and ankle, evaluated as 40 percent disabling.  The February 2017 VA examination was responsive to the June 2015 Board remand in that it addressed whether the lymphedema of the right lower extremity was consistent with persistent edema or subcutaneous induration, stasis pigmentation or eczema and persistent ulceration; and/or massive board-like edema with constant pain at rest.  However, the February 2017 VA examination did not address such criteria as it pertained to the Veteran's service-connected idiopathic marked lymphedema of the left leg.  It is necessary to address these factors as they are the criteria for a higher rating for the Veteran's service-connected disability.  See 38 C F R § 4 104, Diagnostic Code 7121.

TDIU

The issue of entitlement to TDIU is inextricably intertwined with the issue being remanded to the AOJ for further development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with the appropriate examiner to determine the current nature and severity of his idiopathic marked lymphedema of the left leg.  The examiner must provide an opinion in regard to the degree of impairment due to his lymphedema of the left lower extremity. 

The examiner should specifically provide an opinion as to whether the lymphedema of the left lower extremity is consistent with persistent edema or subcutaneous induration, stasis pigmentation or eczema and persistent ulceration; and/or massive board-like edema with constant pain at rest.  

2. Finally, readjudicate the issues on appeal, including entitlement to a TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Disabled American Veterans 



Department of Veterans Affairs


